UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1072



KATASHA SMART-DAVIS,

                                              Plaintiff - Appellant,

          versus


JOHNS HOPKINS UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-633-WMN)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katasha Smart-Davis, Appellant Pro Se. Frederick G. Savage, Asso-
ciate General Counsel, Gerard David St. Ours, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Katasha Smart-Davis appeals the district court’s order denying

relief on her complaint alleging violations of Title VI, Title VII,

and 42 U.S.C. § 1981 (1994).    We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Smart-

Davis v. Johns Hopkins Univ., No. CA-98-633-WMN (D. Md. Dec. 14,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the order from which Smart-Davis appeals was filed
on December 11, 1998, it was entered on the district court’s docket
sheet on December 14, 1998. December 14, 1998 is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2